UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche Core Equity Fund (formerly DWS Core Equity Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 29 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 43 Tax Information 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Process In choosing stocks, portfolio management combines quantitative screens with fundamental research. Portfolio management begins by utilizing proprietary quantitative models to rank securities within specific industry groups based on a number of factors, including valuation, momentum, sales growth and profitability. Portfolio management then applies a range of fundamental factors, including macroeconomic views and economic outlook, secular themes and company fundamentals, to construct the portfolio. The fundamental factors considered and quantitative models used by portfolio management may change over time. Portfolio management will normally sell a stock when it believes the price is unlikely to go higher, the company’s fundamentals have changed, other investments offer better opportunities or in the course of adjusting the fund’s exposure to a given industry. Deutsche Core Equity Fund produced a total return of 19.18% during the past 12 months, slightly outperforming the 19.01% return of the benchmark, the Russell 1000® Index. The fund also outpaced the 16.84% average return of the funds in its Morningstar peer group, Large Blend Funds. The U.S. stock market delivered a robust gain during the past year, reflecting the continued strength in investors’ appetite for risk. U.S. equities were boosted by favorable earnings trends and the relative strength of the country’s economy compared to its major developed-market counterparts. Given the backdrop of improving growth and the likelihood that the U.S. Federal Reserve Board (the Fed) will maintain its policy of near-zero interest rates until the middle of next year, investors continued to move cash out of lower-risk investments and into equities. These positive trends propelled the Russell 1000 Index to a series of all-time highs during the course of the year, the most recent of which occurred in mid-September. Fund Performance Consistent with our bottom-up approach, the majority of the fund’s outperformance stemmed from individual stock selection rather than sector allocation. Still, the fund’s return gained a modest benefit from its overweight in the health care sector, which comfortably outperformed the broader market during the period. In terms of stock selection, we delivered the largest margin of outperformance in the consumer discretionary and consumer staples sectors, while we underperformed within information technology and energy. Two of the leading contributors to the fund’s performance in consumer staples were the food company Hillshire Brands Co.* and the spirits producer Beam, Inc.,* which were both acquired for a premium during the first half of the year. In addition, the portfolio holding Allergan, Inc., a health care stock, was targeted for an acquisition by a rival. While we don’t invest with the specific goal of finding takeover candidates, we believe our focus on companies with strong organic growth trends naturally leads us to stocks that make compelling acquisition targets. * Not held in the portfolio as of September 30, 2014. Allergan was just one of several holdings in the health care sector that delivered outperformance during the past year. We also generated strong returns through our position in the pharmaceutical and medical-supply distribution company McKesson Corp., which benefitted from an uptick in volume and higher prices for generic drugs, and the biotechnology stocks Gilead Sciences, Inc. and Medivation, Inc. Our investments in health care have targeted companies with robust underlying fundamentals and exciting product stories, an approach that has paid off in the past 12 months. Other notable contributors to the fund’s outperformance included Ameriprise Financial, Inc., the rail operator Norfolk Southern Corp., and the semiconductor company Avago Technologies Ltd. Our positions in Expedia, Inc. and Starwood Hotels & Resorts Worldwide, Inc. were also standout performers within the consumer discretionary sector. Whole Foods Market, Inc. was the largest individual detractor from performance. We have found numerous opportunities in the "healthy living" theme, which seeks to capitalize on Americans’ efforts to eat better and exercise more. Whole Foods, while well-positioned to capitalize on this theme, nonetheless saw its shares decline due to rising competition in the organic-foods space. Seeing this as an important shift in our investment case for the stock, we elected to sell the position. Dick’s Sporting Goods, Inc., our second-largest detractor, was hit by weakness in its golf business. NPS Pharmaceuticals, Inc., Alcatel-Lucent SA* and the security software company Splunk, Inc.* were also notable detractors from performance. * Not held in the portfolio as of September 30, 2014. Outlook and Positioning We continued to emphasize sectors where we are finding the largest representation of companies positioned to benefit from positive product stories and longer-term, secular growth themes. We found many such opportunities among companies in the health care, domestic energy, consumer discretionary and technology sectors. In technology, for instance, a number of our holdings reflect longer-term growth themes such as data storage, data security and virtualization — all of which we believe will gain an increasing share of enterprise spending as corporations seek to streamline their technology budgets. In health care, we found the most compelling opportunities in biotechnology companies with robust product cycles, while our emphasis in energy has been on companies that we believe are in the best position to benefit from the domestic shale-drilling boom. At the same time, we maintained underweights in slower-growth sectors — including consumer staples, utilities and telecommunications — where we found valuations to be less compelling. We maintain a cautiously optimistic outlook for domestic equities. While the U.S. economic recovery is now several years old, the heavy influence of Fed policy has helped make this a more elongated cycle than would typically be the case. As a result, we aren’t yet seeing any signs that the economy has hit a peak in key indicators such as wages, employment, capacity utilization or inflation. We therefore believe recent fears are exaggerated, and that the economic recovery in the United States still has further to run. "We continue to focus on identifying individual stocks with the most compelling secular growth stories." We believe the stock market is fairly valued, which indicates that earnings growth — and not a continued expansion of valuations — is likely to become the primary driver of market performance. Still, we see the earnings picture as being favorable enough that this scenario should be supportive for the stock market. The second-quarter earnings season was very positive, with top-line growth coming in ahead of expectations and a favorable ratio of positive surprises to disappointments. We believe the revenue picture also should remain favorable in the coming quarters given the overall health of the economy. Since companies have cut costs aggressively in the post crisis era, the resulting gains in revenue could flow straight to bottom-line earnings. Although geopolitical issues could continue to drive near-term uncertainty, we believe that current fundamentals and valuations remain supportive for longer-term stock-market performance. With this as the backdrop, we continue to focus on identifying individual stocks with the most compelling secular growth stories. Ten Largest Equity Holdings at September 30, 2014 (22.4% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 3.0% 2. Citigroup, Inc. Diversified financial services holding company 2.7% 3. Google, Inc. Provides a Web-based search engine for the Internet 2.7% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.2% 5. Discover Financial Services Credit card issuer and electronics payment services company 2.1% 6. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 2.1% 7. JPMorgan Chase & Co. Provider of global financial services 2.0% 8. Thermo Fisher Scientific, Inc. Manufacturer of measurement instruments that monitor, collect and analyze information for various industries 1.9% 9. Prudential Financial, Inc. Provider of financial services 1.9% 10. Celgene Corp. A global biopharmaceutical company 1.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995–2004; served as US equity portfolio manager at Citigroup Asset Management from 2004–2007; rejoined Deutsche Asset & Wealth Management in 2007. — Portfolio Manager for US Large Cap Equity: New York. — BS, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001–2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Large-blend funds are fairly representative of the overall U.S. stock market in size, growth rates and price. Stocks in the top 70% of the capitalization of the U.S. equity market are defined as large caps. The category returned 16.84%, 14.10% and 7.51% for the 1-, 5- and 10-year periods as of 9/30/14. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Contribution incorporates both a stock’s total return and its weighting in the fund. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 19.18% 15.08% 7.44% Adjusted for the Maximum Sales Charge (max 5.75% load) 12.33% 13.73% 6.81% Russell 1000® Index† 19.01% 15.90% 8.46% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 18.14% 14.04% 6.45% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 15.14% 13.92% 6.45% Russell 1000® Index† 19.01% 15.90% 8.46% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 18.22% 14.22% 6.61% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 18.22% 14.22% 6.61% Russell 1000® Index† 19.01% 15.90% 8.46% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 18.50% 14.61% 7.09% Russell 1000® Index† 19.01% 15.90% 8.46% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 19.48% 15.47% 7.81% Russell 1000® Index† 19.01% 15.90% 8.46% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 19.58% 15.59% 7.94% Russell 1000® Index† 19.01% 15.90% 8.46% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.91%, 1.79%, 1.69%, 4.82%, 0.61% and 0.55% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the Deutsche Core Equity Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Income Dividends, Twelve Months $ $
